UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7455



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


OMAR SHAHID ZAKI, a/k/a Edward Shahid Zaki,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-94-503-A, CA-97-1088-AM)


Submitted:   February 26, 1998            Decided:   March 19, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Omar Shahid Zaki, Appellant Pro Se. Michael Edward Rich, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district
court. United States v. Zaki, Nos. CR-94-503-A; CA-97-1088-AM (E.D.
Va. Sept. 17, 1997). We also deny Appellant's motion for release on

bail pending appeal and his motion to expedite consideration of his

motion for release. We dispense with oral argument because the
facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2